DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., US 2018/0061367 A1, in view of Zhang, US 2019/0033645 A1.
Regarding claim 1, Ye et al. disclose a liquid crystal display (LCD) panel (fig. 4) comprising: 
. a first substrate 100 

. the first substrate 100 being flush with the second substrate 200 in a bonding area 471
. signal lines PDE1 of the first substrate are exposed in a flush position to form signal terminals
. a conductive adhesive layer ACF 470 
. a driving unit 450
. a polarizer comprising a first polarizer and a second polarizer inherently formed over/under second and first substrate (according to an LCD panel structural)
. a backlight (see [0014])
Ye et al, however, do not disclose a shading adhesive, a middle frame with a black adhesive tape located between a support plates and the display panel.  Zhang does disclose a shading adhesive 8 over a circuit board 5 (figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a shading adhesive over the Ye et al. bonding area, as shown by Zhang, to protect all electronic components and improve appearance aesthetics of an LCD panel (see [0049]).  In addition, it is well known in the art to employ a middle frame for supporting an LCD panel with a black adhesive tape therebetween to improve light to the display panel from a backlight. 
Re claims 2-5, although Ye et al. do not explicitly disclose the conductive adhesive layer detail including a first insulation layer, a conductive layer, and a second insulation layer, through holes, a signal processing units, etc., it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Ye et al. ACF having a first insulation layer, a conductive layer, and a second insulation layer since the examiner takes Office Notice of the equivalence of the claimed conductive layer and the Ye et al 
Re claim 6, wherein the conductive adhesive layer sticks to an end surface or a bottom surface of one side of the first substrate (see fig. 4)
Re claim 7, Ye at al. further disclose a first flush face (corresponding to conductive adhesive layer 470) and a second flush face (a corresponding to conductive adhesive layer 570), wherein the conductive adhesive layer comprises a first conductive adhesive layer 470, disposed on the first flush face, and a second conductive adhesive layer 570, disposed on the second flush face (see fig. 3).
Re claims 8-10, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horikawa et al. (US 8,992,064) disclose a backlight in which a middle frame 7 having a supporting part with a black shielding tape 8 between a display panel 6 and the supporting part of the middle frame 7 (see fig. 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871